                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                             3:21-cv-207-RJC

TAHIRA ABDUR-RAHMAN,                 )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                          ORDER
                                     )
WELLS FARGO BANK N.A.,               )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on the “Motion for Leave to Appear Pro

Hac Vice as to Matthew R. Korn” (Doc. No. 6) filed June 21, 2021. For the reasons

stated therein, the Motion is granted.

      SO ORDERED.




                                         Signed: July 2, 2021
